300 S.C. 492 (1990)
388 S.E.2d 815
CAROLINA BUSINESS BROKERS d/b/a Sunbelt Business Brokers, Petitioner
v.
George C. STRICKLAND, Respondent.
23153
Supreme Court of South Carolina.
Submitted January 2, 1990.
Decided February 5, 1990.
Robin L. Hitchcock, of Brock & Hitchcock, Charleston, for petitioner.
Philip A. Middleton, Thomas J. Wills, IV and Robert A. Patterson, all of Barnwell, Whaley, Patterson & Helms, Charleston, for respondent.
*493 Submitted Jan. 2, 1990.
Decided Feb. 5, 1990.
Per Curiam:
Petitioner seeks certiorari to review the decision of the Court of Appeals in Carolina Business Brokers v. Strickland, 299 S.C. 237, 384 S.E. (2d) 72 (Ct. App. 1989). Finding procedural errors, we grant certiorari, dispense with further briefing, reverse and remand with instructions.
The decision below rested on alternate grounds. Although there was no challenge by way of exception or argument in brief, the Court of Appeals reversed the master's finding that respondent withdrew the property from sale during the listing period. This was clearly error. See Connolly v. People's Life Ins. Co., 299 S.C. 348, 384 S.E. (2d) 738 (1989). Accordingly, the Court of Appeals' decision is reversed and the appeal remanded to that court with instructions to address only those issues which are properly before it.